DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 3 of the office action mailed 09 July 2021 is withdrawn in view of applicant’s claim amendments filed 06 October 2021. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2012/0319325 A1) in view of Kubota (U.S. 2005/0089671 A1) further in view of Wissmann et al. (U.S. 5,592,975).
     Chung teaches embossing of a conduit, which maybe heated and expanded using an internal fluid, by an embossing pattern transfer sheet that is a long template that is wrapped around the conduit, and then conveyed with the conduit through a guide tube which allows the conduit to expand and be pressed against the embossing surface of the template (abstract).  Kubota teaches a patterned embossing surface that is formed by embossing a negative design into a resin layer that is joined to a substrate support layer (abstract, Figure 1).  Wissmann et al. teaches forming longitudinal projections on the outer surface of a substrate that is designed to surround a tubular conduit that is being passed through a larger conduit guide.  The projections space the conduit from the surface of the larger guide and are formed of a low friction material that allows the inner conduit to better slide through the outer conduit guide (abstract).  The . 

Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Applicant argues that the new language of the partitions expanding when the tape contacts a surface that it is to imprint is not met by the rib glides (element 3) of Wissmann et al. relied upon by the examiner in the rejection above.  The examiner disagrees.  The ribs glides can be considered as a form of partition of the outer surface of the glide tube of Wissmann et al.  The distance between the ends of the ribs expands when the glide tape goes from as flat structure as in Figure 11 to a rolled structure as in Figure 2.  Applicant argues that the partitions are slits in the instant specification and not ribs as disclosed by Wissmann et al.  However, slits in the second surface of the second layer are not being claimed, and the partition language is broad enough to include the rib structure of Wissmann et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783